






AMENDMENT TO SECOND AMENDED AND RESTATED NOTE


THIS AMENDMENT TO SECOND AMENDED AND RESTATED NOTE (this
“Amendment”) is made and entered into as of the 25th day of March, 2015 by and
between CHRISTOPHER F. BROGDON (“Brogdon”) and ADCARE HEALTH SYSTEMS, INC., a
Georgia corporation (“AdCare”). Any capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Note (as defined below).


W I T N E S S E T H:


WHEREAS, on October 10, 2014, Brogdon executed and delivered to AdCare that
certain Second Amended and Restated Note in the amount of $268,663.00 (the
“Note”).


WHEREAS, Brogdon and AdCare desire to modify and amend the Note and desire to
set forth their agreement in writing.


NOW, THEREFORE, for and in consideration of the foregoing premises, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Brogdon and AdCare agree that the Note shall be modified and
amended in the following respects.


1.The Note is hereby amended by deleting the third and fourth paragraphs in
their entirety and by inserting the following in lieu thereof:


The Principal balance plus accrued interest (if any) shall be due and payable on
the earlier of: (i) December 31, 2015 or (ii) the closing of the sale of the
Riverchase Facility (as defined in that certain Agreement dated as of February
28, 2014, as amended, between Brogdon and his affiliated entities, on the one
hand, and AdCare and its affiliated entities on the other hand).


2.
In all other respects, the Note is hereby ratified and confirmed in its
entirety.



IN WITNESS WHEREOF, Brogdon and AdCare have caused this Amendment to be executed
as of the date first written hereinabove.






[Intentionally Blank; Signatures on Following Page]

HNZW/502665_1.docx/3583-1



--------------------------------------------------------------------------------














BROGDON:




                            
 
/s/ Christopher F. Brogdon
Christopher F. Brogdon
 





                            










ADCARE:




ADCARE HEALTH SYSTEMS, INC.,
a Georgia corporation




                            
 
 
By:
/s/ William McBride
Name:
William McBride
Title:
CEO











































2

HNZW/502665_1.docx/3583-1

